Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the minimum potential energy state" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a set-point frequency F0c” in line 4 and it is unclear whether this set point frequency is the same as that introduced by claim 1 or a new limitation.  An amendment to recite “said set-point frequency F0c” is suggested if it is the same limitation.  
Claim 3 recites the limitation “oscillation axis” in line 3 and it is unclear whether this is the same oscillation axis as introduced by claim 1 or a new limitation.  An amendment to recite “said oscillation axis” is suggested if it is the same limitation.  
Claim 5 recites the limitation “an induced voltage” in line 3 and it is unclear if this substantially continuous voltage is a modification of the induced voltage introduced in claim 1 or a new limitation in addition the induced voltage of claim 1.
Claim 6 recites the limitation “advantageously less” and it is unclear what the modification advantageously requires to a person having ordinary skill in the art and is thus indefinite.
Claim 10 recites the limitation “at least one permanent magnet” in line 3 and it is unclear whether this is the same permanent magnet as introduced by claim 1 or a new limitation.  An amendment to recite “said at least one permanent magnet” is suggested if it is the same limitation.  
Claim 12 recites the limitation “between the two permanent magnets” in line 5 and it is unclear whether this refers to the further pair of permanent magnets or the pair of bipolar magnets introduced in claim 7.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Born et al. (US 20050073913 A1, hereinafter “Born”).
Regarding Claim 1, Born discloses a timepiece comprising a mechanical movement (par. 0002) which comprises: an indicator mechanism [18] (par. 0031) of at least one time data item, a mechanical resonator [20] suitable for oscillating along a general oscillation axis [37] about a neutral position corresponding to the minimum potential energy state thereof, a maintenance device [15] of the mechanical resonator forming therewith a mechanical oscillator which is arranged to time the running of the indicator mechanism, an auxiliary oscillator [48] forming a reference time base (par. 0043);  and determining a set-point frequency [FR] for the mechanical resonator (par. 0043), the inverse of said set-point frequency defining a set-point period T0c (par. 0048); the timepiece further comprising a synchronisation device [11] arranged to slave the medium frequency of the mechanical oscillator on said set-point frequency (par. 0005), the synchronisation device comprising an electromagnetic braking device of the mechanical resonator (par. 0005, fig. 1), said electromagnetic braking device being formed of at least one coil [12] and at least one permanent magnet [38, 39] (fig. 1) which are arranged such that, within a usable operating range of the mechanical oscillator, an induced voltage is generated between the two terminals of the coil in each alternation of said oscillation (par. 0035, 0042); the synchronisation device being arranged to be able to momentarily reduce the impedance between the two terminals of the coil (par. 0042 “voltage remains substantially zero while the movement of the balance is completed and changes direction”); wherein the synchronisation device is arranged so as to reduce the impedance between the two terminals of the coil during distinct time intervals Tp and such that the starts of any two successive time intervals, among said distinct time intervals, exhibit 4Docket No. 523907USPreliminary Amendmenttherebetween a time distance DT equal to a positive whole number N multiplied by half of the set-point period T0c for the mechanical oscillator, i.e. a mathematical relation DT = N*T0c / 2 (inherent relationship to what is described in par. 0042 and shown by fig. 7), the synchronisation device being arranged to determine with the reference time base the start of each of the distinct time intervals so as to fulfil the mathematical relation between the time distance DT and the set-point period Toc (par. 0043).
Regarding Claim 2, Born further discloses the synchronisation device is arranged to trigger periodically said distinct time intervals Tp, which have the same value, and such that the triggering frequency FD is equal to twice a set-point frequency F0c, equal by definition to the inverse of the set-point period T0c, divided by a positive whole number M, i.e. FD = 2 F0c / M (fig. 7 shows such a relationship), the value of the distinct time intervals Tp being less than the set-point half-period, i.e. Tp<T0c/2 (fig. 7, start of A4 to end of A6 less than period divided by 2).
Regarding Claim 3, Born further discloses that the mechanical resonator is formed by a balance [13] oscillating about an oscillation axis [37] (fig. 2).
Regarding Claim 4, Born further discloses that the balance bears said at least one permanent magnet [38, 39] (fig. 2) and a support of the mechanical resonator bears said at least one coil (par. 0038).
Regarding Claim 10, Born further discloses the equivalent of a power supply circuit [58] formed by a storage capacitor [46, 47] and by a rectifier circuit [49] of a voltage induced in the coil by at least one permanent magnet when the mechanical resonator oscillates (par. 0041).
Regarding Claim 11, Born further discloses that power supply circuit is constantly connected, on one hand, to a terminal of said coil [12] and, on the other, to a reference potential [V+, V0 and V-] of the synchronisation device (par. 0041, fig. 6); and wherein at least one permanent magnet generating the induced voltage rectified by the rectifier circuit, the coil and the power supply circuit are arranged such that, in the usable operating range of the mechanical oscillator, the electrical energy stored in the storage capacitor is sufficient to power the synchronisation device (par. 0041 “sufficient for integrated circuit 49 to operate”).
Regarding Claim 13, Born further discloses that the synchronisation device is arranged so as to generate a short-circuit between the two terminals of said coil during said distinct time intervals (par. 0044).
Regarding Claim 14, Born further discloses that the synchronisation device is arranged so as to generate a short-circuit between the two terminals of said coil during said distinct time intervals (par. 0044).
Regarding Claim 15, Born further discloses that the synchronisation device is arranged so as to generate a short-circuit between the two terminals of said coil during said distinct time intervals (par. 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable Born as applied to claim 1 above, and further in view of Tombez et al. (CH 713306 A2, hereinafter “Tombez”).
Regarding Claim 7, Born does not disclose two bipolar magnets being arranged symmetrically relative to a reference half-axis of the balance defining a zero angular position when the mechanical resonator is in the neutral position thereof; and wherein said coil exhibits an angular lag relative to the zero angular position such that an induced voltage in a coil occurs substantially, when the mechanical oscillator oscillates in the usable operating range, in each alternation alternately before and after the passage of the mechanical resonator via the neutral position thereof in said alternation, the end angular positions of the mechanical resonator in said usable operating range being, in absolute values, greater than said angular lag which is defined as the minimum angular distance between the zero angular position and the angular position of the centre of the coil.
Tombez discloses a timepiece with an electromagnetic braking device [6A] comprises a magnetic system borne by the balance [18A] and formed by a pair of bipolar magnets [22, 24] with axial magnetization and opposite polarities (par. 0045), said two bipolar magnets being arranged symmetrically relative to a reference half-axis of the balance (figs. 10A-10C, par. 0045), said reference half- axis defining a zero angular position when the mechanical resonator is in the neutral position thereof (par. 0045); and wherein said coil exhibits an angular lag relative to the zero angular position (par. 0048 “angular offset”) such that an induced voltage in a coil [28] occurs substantially, when the mechanical oscillator oscillates in the usable operating range, in each alternation alternately before and after the passage of the mechanical resonator via the neutral position thereof in said alternation (par. 0031), the end angular positions [β] of the mechanical resonator in said usable operating range being, in absolute values, greater than said angular lag which is defined as the minimum angular distance between the zero angular position and the angular position of the centre of the coil (par. 0035, figs. 4A-4C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Born with the symmetrical pair of bipolar magnets and coil experiencing exhibiting angular lag of Tombez as described above for the benefit that one can intervene on the mechanical oscillator before and after a passage through the neutral position of the mechanical resonator while exploiting the central lobe of the induced voltage pulses which allows magnetic coupling of greater intensity in the magnetic system thus making it possible to generate, in particular, stronger magnetic braking torques (par. 0048).  
Regarding Claim 8, Tombez further discloses that within the usable operating range of the mechanical oscillator,6Docket No. 523907US Preliminary Amendment distinct time intervals arranged so as to reduce the impedance between the two terminals of the coil are substantially equal to or greater than time zones with no induced voltage in said coil about the two end positions of the mechanical resonator (fig. 16, mostly equal).  Modifying Born for the reasons provided above in claim 7 would therefore also meet this limitation.  
Regarding Claim 9, Tombez further discloses that the angular lag is substantially equal to 180° (claim 9).
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the rejected base claim and intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, prior art, taken alone or in combination with Born or other prior art, does not disclose the electromagnetic braking device of claim 1 arranged such that an induced voltage is generated in said at least one coil substantially continuously for any oscillation of the mechanical resonator within the usable operating range of the mechanical oscillator.
Regarding Claim 6,  it depends upon claim 5 and is allowable therein.
Regarding Claim 12, prior art does not disclose, taken alone or in combination, reason to modify the timepiece of claim 7 with a further pair of permanent magnets such that when the mechanical resonator oscillates, the further pair of permanent magnets having a midpoint axis between the two permanent magnets thereof and being momentarily coupled with the coil in each alternation of the oscillation of the 7Docket No. 523907USPreliminary Amendmentmechanical resonator, said midpoint axis being substantially offset by said angular lag relative to said reference half-axis such that said midpoint axis is substantially aligned on the centre of the coil when the mechanical resonator is in the neutral position thereof.  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tombez et al. (US 20180181073 A1) discloses a device for regulating the oscillation frequency thereof using an auxiliary oscillator equipped with a quartz resonator, comprising a sensor, suitable for detecting the passage of the resonator via the neutral position thereof, a measuring device suitable for measuring, on the basis of position signals supplied by the sensor, a time drift of the mechanical oscillator relative to the auxiliary oscillator, and a device for applying to the resonator mechanical braking pulses when a certain time drift is observed.
Jean-Claude et al. (CH 705679 A2) discloses self-regulating circuit regulates the oscillation frequency of an oscillating mechanical system including a piezoelectric or electro-active polymer element is mounted on the oscillating spiral spring to generate an alternating voltage as opposed to permanent magnets. 
Houlon (US 20070201317 A1) discloses a regulating element for wristwatch comprising: a balance, a magnetic return member for returning the balance to at least one stable equilibrium position including multiple variations of magnet placement and form, and an escapement for maintaining the oscillation of the balance around the equilibrium position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844      

/EDWIN A. LEON/Primary Examiner, Art Unit 2833